 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          DANIEL LEONARD,
 8                              Plaintiff,
                                                         C19-956 TSZ
 9            v.
                                                         MINUTE ORDER
10        THE BOEING COMPANY,
11                              Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)   Defendant’s Motion to Dismiss, docket no. 13, is GRANTED in part and
14
     DENIED in part as follows:
15               (a)    Plaintiff has abandoned his claim for negligent infliction of
   emotional distress, and the claim is DISMISSED with prejudice. See Pltf.’s Response,
16 docket no. 16, at 8.

17                (b)     Plaintiff’s claim for age discrimination is DISMISSED without
   prejudice. Plaintiff has not alleged facts plausibly indicating he was terminated because
18 of his age. Plaintiff may file an amended complaint within 20 days of the date of this
   Minute Order.
19
                  (c)     Defendant’s motion to dismiss Plaintiff’s claim for breach of
20 contract is DENIED. Assuming the truth of the allegations in Plaintiff’s complaint,
   Plaintiff has not failed to state a plausible claim for breach of contract. See Bell Atl.
21 Corp. v. Twombly, 550 U.S. 544, 570 (2007). The cases Defendant cites were decided on
   motions for summary judgment after the parties engaged in discovery and developed the
22 relevant facts and do not foreclose Plaintiff’s claim at this stage of the proceedings. Cf.

23

     MINUTE ORDER - 1
 1 Mikkelsen v. Public Util. No. 1 of Kittitas Cnty., 189 Wn.2d 516 (2017); Quedado v.
   Boeing, 168 Wn. App. 363 (2012); Drobny v. Boeing, 80 Wn. App. 97 (1995).
 2
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4         Dated this 26th day of August, 2019.

 5                                                  William M. McCool
                                                    Clerk
 6
                                                    s/Karen Dews
 7                                                  Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
